DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2022 has been entered. 
 
 3.	Applicant’s response filed on January 4, 2022 have been considered.  Claims 1, 5, 11, 15, and 18 have been amended. Claims 6, and 16 have been canceled.  New claims 21, and 22 have been added.  Claims 1-5, 7-15, and 17-22 are pending. 

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 7-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Victor Luckerson (“Make Your Facebook Profile More private in 6 Easy Steps”, https://time.com/4166749/facebook-privacy-settings-guide/, January 5, 2016), hereinafter “Victor”, in view of Pendap et al. (U.S. 10,171,386 B1), hereinafter “Pendap”.
Referring to claims 1, 11, 18:
	 	Victor teaches:

           receiving a first access request to enable a first client device associated with a first user profile to access the group-based communication system (see Victor, p1, ‘profile page’, p5, ‘privacy settings and tools’, ‘Who can see my future posts?  Friends  Edit’; p15, 1st par, ‘add users to a “Restricted List” on this page. Anyone on the list will only be able to see the posts and information you share with the entire public… co-workers [i.e., a group-based communication ]’); 
           identifying a user identifier associated with the first user profile based on the first access request (see Victor, p2, ‘profile’, ‘name [i.e., a user identifier ]’); 
           retrieving an access privilege identifier by querying a user authorization database based on the user identifier (see Victor, page 8, ‘Friend List [i.e., where ‘Friend List’ corresponds to retrieving an access privilege identifier by querying a user authorization database based on the user identifier ], Ross Ozil Owens, Ryan Jamaal Davis and 996 others’, p15, 1st par, ‘add users to a “Restricted List [i.e., where ‘Restricted List’ corresponds to retrieving an access privilege identifier by querying a user authorization database based on the user identifier ]” on this page. Anyone on the list will only be able to see the posts and information you share with the entire public… co-workers’); 
           determining, based on the access privilege identifier associated with the first access request, a first access privilege status associated with the first user profile, that the first user profile is associated with a general access privilege status or a limited access privilege status (see Victor, page 8, ‘Friend List [i.e., where ‘Friend List’ corresponds to a limited access privilege status ], Ross Ozil Owens, Ryan Jamaal Davis and 996 others’, p15, 1st par, ‘add users to a “Restricted List [i.e., where ‘Restricted List’ corresponds to general access privilege status ]” on this page. Anyone on the list will only be able to see the posts and information you share with the entire public… co-workers’); 
            in response to determining that the first user profile is associated with the general access privilege status, transmitting, to the first client device associated with the st par, ‘add users to a “Restricted List [i.e., where ‘Restricted List’ corresponds to general access privilege status ]” on this page. Anyone on the list will only be able to see the posts and information you share with the entire public… co-workers, [i.e., where sharing the post with entire public corresponds to ‘group-based communication ]’); and 
           in response to determining that the user profile is associated with the limited access privilege status, transmitting, to the first client device, second user interface data associated with a limited access user interface for display by the first client device, wherein the limited access user interface enables the first client device to access a messaging communication interface associated with the group-based communication system, and wherein the limited access user interface displays one or more second communications associated with the messaging communication interface via a second display layout (see Victor, page 8, ‘Friend List [i.e., where ‘Friend List’ corresponds to a limited access privilege status, where sharing the post with a friend corresponds to ‘a messaging communication], Ross Ozil Owens, Ryan Jamaal Davis and 996 others,’).
	However, Victor does not explicitly disclose the term messaging communication interface.
	Pendap disclose messaging communication interface (see Pendap, fig. 2, 206 ‘private message to client B [i.e., a messaging communication interface associated with the group-based communication interface ]’, 204 ‘conference message AC [i.e., group-based communication interface’, fig. 6, 506 ‘send [i.e., a group-based communication interface ]’, 508 ‘whisper [i.e., a messaging communication interface, associated with the group-based communication interface ]’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Pendap into the 
Referring to claims 2, 12, 19:
	 	Victor and Pendap further disclose passive access (see Victor, p5, privacy settings and tools, ‘Who can contact me?  Who can send you friend requests?’; p9, you can also choose whether you want anyone to be able to send you friend requests or only friends of friends’, where the users being not able to send you friend requests corresponds to passive access). 
 Referring to claims 3, 13, 20:
          Victor and Pendap further disclose disabling (see Victor, p6, ‘You can choose to stop sharing… You can also turn off…’).
Referring to claims 4, 14:
	Victor and Pendap further disclose or suggests broadcasting (see Victor, p5, privacy settings and tools, ‘Who can see my stuff?  Who can see your future posts?  Friends   Edit’; p8, Friend List, Rose Ozil Owens, Ryan Jamaal Davis and 996 others’, where 998 friends listed ‘Friend List’ viewing a new post discloses or suggests broadcasting). 
Referring to claims 5, 15:
		Victor and Pendap further disclose the first access privilege identifier (see Victor, page 8, ‘Friend List [i.e., where ‘Friend List’ corresponds to a limited access privilege status ], Ross Ozil Owens, Ryan Jamaal Davis and 996 others’).
Referring to claims 7, 17, 21:
		Victor and Pendap further disclose:
                      receiving a modification command, the modification command comprising instructions to modify the first access privilege status; modifying the first access privilege status based on the modification command (see Victor, p5, privacy settings and tools, Edit’, where ‘edit’ corresponds to a modification command to modify the first access privilege status).
Referring to claim 8:
Victor and Pendap further disclose: 
		the administrator user profile (see Victor, p1, ‘your (a user) Facebook account’, where the owner of the user Facebook account corresponds to the administrator).
Referring to claims 9-10:
Victor and Pendap further disclose:  
		the modification request (see Victor, p5, privacy settings and tools, ‘Who can see your future posts?   Friends   Edit’, where ‘edit’ corresponds to a modification request to modify the first access privilege status).
Referring to claim 22:
Victor and Pendap further disclose: 
		wherein the modification command is received from a second client device, the second client device associated with an administrator user profile for the group-based communication system (see Victor, p1, ‘your (a user) Facebook account’, where the owner of the user Facebook account corresponds to the administrator; p2, disclosing a second client device used by the owner (administrator) of a Facebook account to access owner’s Facebook profile).

Response to Arguments
6.	Applicant’s arguments filed on January 4, 2022 have been considered. Independent claims have been amended to include new limitations.  However, upon further consideration, a new ground(s) of rejection is being made in view of Victor and Pendap.  Applicant’s arguments are moot due to the new ground(s) of rejection.
 
Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

(b)	Brown; Brian et al. (US 9883042 B1) disclose Teleforum participant screening;
(c)	El Khoury; Paul et al. (US 20160294840 A1) disclose Behavioral Multi-Level Adaptive Authorization Mechanisms;
(d)	Wolfond; Gregory Howard et al. (US 7941835 B2) disclose Multi-mode credential authorization;
(e)	Ko; Lee-Chun et al. (US 20110084800 A1) disclose Access Authorization Method And Apparatus For A Wireless Sensor Network;
(f)	Irvine; James et al. (US 20100313246 A1) disclose distributed protocol for authorization;
(g)	Masiyowski; John F. et al. (US 20100299724 A1) disclose User Interface for Providing Voice Communications Over a Multi-Level Secure Network.

 	8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571)272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/PEILIANG PAN/
Examiner, Art Unit 2492
 
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492